Exhibit 10.2

     
After Recording Return to:
  Cross-Reference To:  
Catherine S. Moore
  Deed Book 46751, Page 654
Holt, Ney, Zatcoff & Wasserman, LLP
  Deed Book 47061, Page 676
100 Galleria Parkway
  Deed Book 48196, Page 361
Suite 600
  Deed Book 49127, Page 493
Atlanta, Georgia 30339-5947
   

Note to Clerk of Court: This instrument, which is entered into at the indulgence
of the creditor, amends a security instrument given as additional security for a
note that is amended, renewed and extended by separate agreement between the
creditor and the borrower. All principal of such note, as amended, renewed and
extended by separate agreement, is due within three (3) years from the date of
such agreement. Accordingly, no intangible recording tax is due in connection
with the recording of such separate agreement or this instrument. See O.C.G.A. §
48-6-65(a) and Intangible Recording Tax Rules/Regulations 560-11-8-.03(4),
560-11-8-.03(4)(b), 560-11-8-.03(4)(c) and 560-11-8-.04.
FOURTH AMENDMENT TO DEED TO SECURE DEBT AND ASSIGNMENT OF RENTS AND OTHER LOAN
DOCUMENTS
THIS FOURTH AMENDMENT TO DEED TO SECURE DEBT AND ASSIGNMENT OF RENTS AND OTHER
LOAN DOCUMENTS (this “Amendment”) made and entered into June 23, 2011, by and
between ROBERTS PROPERTIES RESIDENTIAL, L.P., a Georgia limited partnership
(“Borrower”), whose mailing address is 450 Northridge Parkway, Suite 302,
Atlanta, Georgia, 30350 and WELLS FARGO BANK, N.A., a national banking
association, successor by merger to Wachovia Bank, National Association
(“Lender”) whose mailing address is Middle Market Real Estate, 7000 Central
Parkway, Suite 600, Mail Code G0185-060, Atlanta, Georgia 30328, Attention:
Marie F. Thomas;
WITNESSETH:
WHEREAS, Lender heretofore made a loan to Borrower in the original principal
amount of Eight Million One Hundred Seventy-Five Thousand and No/100 Dollars
($8,175,000.00) (the “Loan”), as evidenced by that certain Promissory Note dated
December 6, 2006 made by Borrower to the order of Lender (the “Original Note”),
as amended by that certain First Consolidated Amendatory Agreement dated
December 6, 2007 (the “First Amendment”), as further amended by that certain
Second Consolidated Amendatory Agreement and Agreement Regarding Cross-Default
and Cross-Collateralization of Loans dated April 28, 2008 (the “Second
Amendment”), as further amended by that certain Third Consolidated Amendatory
Agreement dated July 17, 2009 (the “Third Amendment”), as further amended by
that certain Fourth Consolidated Amendatory Agreement dated June 21, 2010 (the
“Fourth Amendment”), and as further amended by that certain Fifth Consolidated
Amendatory Agreement dated of even date herewith (the “Fifth Amendment”; the
Original Note, as amended by the First Amendment, the Second Amendment, the
Third Amendment, the Fourth Amendment and the Fifth Amendment is referred to in
the Deed to Secure Debt described below, and shall be referred to herein, as the
“Note”); and

 

 



--------------------------------------------------------------------------------



 



WHEREAS, the indebtedness evidenced by the Note is secured and governed, inter
alia, by that certain Deed to Secure Debt and Assignment of Rents dated
April 28, 2008 from Borrower to Lender, recorded in Deed Book 46751, Page 654,
Fulton County, Georgia records, as amended by that certain First Amendment to
Deed to Secure Debt and Assignment of Rents and Other Loan Documents dated
July 25, 2008, recorded in Deed Book 47061, Page 676, aforesaid records, as
further amended by that certain Second Amendment to Deed to Secure Debt and
Assignment of Rents and Other Loan Documents dated July 17, 2009, recorded in
Deed Book 48196, Page 361, aforesaid records, and as further amended by that
certain Third Amendment to Deed to Secure Debt and Assignment of Rents and Other
Loan Documents dated June 21, 2010, recorded in Deed Book 49127, Page 493,
aforesaid records (as amended, the “Deed to Secure Debt”); and
WHEREAS, Lender and Borrower have agreed to extend the maturity date for the
indebtedness evidenced by the Note, and the parties desire to enter into this
Amendment for the purpose of confirming that the maturity date for the Note has
been extended and to make certain other modifications to the Deed to Secure Debt
as set forth herein.
NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars ($10.00), and
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
1. Amendment of Loan Documents. Borrower and Lender have agreed that the
maturity date of the Note is extended to July 31, 2012. All references in the
Security Deed to the maturity date of the Note as July 31, 2011, are hereby
deleted and substituted in lieu thereof shall be the date July 31, 2012.
2. Successors and Assigns. This Amendment and all documents executed by Lender
and Borrower in connection herewith shall be binding upon and shall inure to the
benefit of the parties hereto, their respective heirs, successors,
successors-in-title and assigns.
3. Governing Law. This Amendment and all documents executed by Lender and
Borrower in connection herewith shall be governed by, and construed in
accordance with, the laws of the State of Georgia.

 

-2-



--------------------------------------------------------------------------------



 



4. Counterparts. This Amendment and all documents executed by Lender and
Borrower in connection herewith may be executed in two or more counterparts,
each of which when so executed and delivered shall be an original but all of
which together shall constitute one and the same instrument.
5. Novation. Borrower and Lender acknowledge and agree that neither this
Amendment nor any document executed by Lender and Borrower in connection
herewith is intended to be, and shall not be deemed or constitute, a novation.
6. Time of the Essence. Time is of the essence of this Amendment and all
documents executed by Lender and Borrower in connection herewith.
7. Severability. If any clause, sentence, section or provision of this Amendment
or any document executed by Lender and Borrower in connection herewith is or
becomes illegal, invalid or unenforceable because of present or future laws or
any rule or regulation of any governmental body or entity, the intention of the
parties hereto is that the remaining parts of this Amendment shall not be
affected thereby, unless the lack of such clause, sentence, section or provision
is, in the sole, but reasonable, determination of Lender, essential to the
rights of both parties in which event Lender shall have the right to terminate
this Amendment on written notice to Borrower.
8. Construction. Borrower and Lender have each been represented by their
respective counsel in the negotiation and execution of this Amendment and all
documents executed by Lender and Borrower in connection herewith. Borrower and
Lender each acknowledge and agree that they have participated in the preparation
and negotiation of this Amendment and all documents executed by Lender and
Borrower in connection herewith. No party hereto shall be deemed the scrivener
of this Amendment. It is the intent and agreement of Borrower and Lender that
this Amendment and all documents executed by Lender and Borrower in connection
herewith shall not be construed strictly for or against any party hereto.
9. Miscellaneous. All personal pronouns used herein whether used in the
masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural, and vice versa. Titles of articles and
sections as set forth herein are for convenience only and in no way define,
limit, amplify or describe the scope or intent of any provisions hereof.
10. No Other Modification. Except as expressly amended and modified herein, all
terms, covenants and provisions of the Deed to Secure Debt shall remain
unaltered and in full force and effect and the parties hereto do hereby
expressly ratify and confirm the Deed to Secure Debt as modified hereby.
[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

-3-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Borrower and Lender have hereunto set their hands and
affixed their seals as of the day and year first above written.

                  Signed, sealed and delivered   BORROWER    
in the presence of:
                    ROBERTS PROPERTIES RESIDENTIAL,     /s/ Anthony Shurtz  
L.P., a Georgia limited partnership    
 
Witness                 By: Roberts Realty Investors, Inc., a
Georgia corporation, its general partner                
/s/ Elizabeth Connolly
 
Notary Public
      By:   /s/ Charles S. Roberts
 
Name: Charles S. Roberts               Title: President and CEO    
My commission expires:
                    (Corporate Seal)    
 
                 
(NOTARIAL SEAL)
               

[SIGNATURES CONTINUED FOLLOWING PAGE]

 

-4-



--------------------------------------------------------------------------------



 



[SIGNATURES CONTINUED FROM PRECEDING PAGE]

              Signed, sealed and delivered   LENDER    
in the presence of:
                WELLS FARGO BANK, N.A., a national         banking association,
successor by merger     /s/ Sarah Thornton   to Wachovia Bank, National
Association    
 
Witness
              By:   /s/ Marie F. Thomas
 
Marie F. Thomas    
/s/ Valeri McLaughlin
 
Notary Public
      Vice President    
 
           
My commission expires:
      (BANK SEAL)    
 
             
 

(NOTARIAL SEAL)
           

 

-5-